DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,661,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke (U.S. Pat. 1,765,129).
Regarding claim 20, Cooke discloses (see annotated Fig. 1 and 2, below) a tumbler bottle, comprising:
a) a cup having a side wall interior surface and a convex bottom wall interior surface defining a first mixing chamber, said interior surfaces of said cup side and bottom walls being smooth and connected by a smooth transition surface, said cup further including a side wall exterior surface and a bottom wall exterior surface, said bottom wall exterior surface being configured for maintaining said cup in an upright configuration,
b) a lid (B) removably connected with said cup and including:
i) a side wall interior surface and a concave top wall interior surface defining a second mixing chamber, said second mixing chamber communicating with said first mixing chamber when said lid is connected with said cup, said interior surfaces of lid side and top walls being smooth and connected by a smooth transition surface;
ii) at least a portion of one of said lid side wall and said lid top wall including a through opening (C, D) configured for dispensing contents from the tumbler bottle; and
iii) a closure (E) for the through opening wherein the second mixing chamber comprises a semi-capsule, semi-ellipsoidal or hemispherical shape; and wherein the connection between said cup and said lid has a smooth interior transition surface.


    PNG
    media_image1.png
    645
    901
    media_image1.png
    Greyscale

Cooke (U.S. Pat. 1,765,129)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-12, 14-16, 18 and 19 were previously rejected under double patenting; however the Terminal Disclaimer of 25 January 2022 renders the rejection moot.  Claims 1-19 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754           

/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
05/02/2022